EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Brendan Serapiglia on 07/20/2022.

The application has been amended as follows: 
	
Claim 13 is amended as follows:

13. A method of making an electrochemical analyte sensor, comprising: 
providing a base layer; 
forming an arrangement of pillars defining one or more channels over [[a]] the base layer, wherein the arrangement of pillars includes a conductive layer including a working electrode; 
forming an analyte sensing layer operably coupled to the arrangement of the pillars, the analyte sensing layer including an enzyme comprising glucose oxidase at least partially disposed in the channels in spaces between the pillars, the glucose oxidase catalyzing a reaction between glucose and oxygen to form a byproduct comprising hydrogen peroxide, and the hydrogen peroxide detectably altering an electrical current at the working electrode; 
forming an analyte modulating layer over the analyte sensing layer, wherein the analyte modulating layer facilitates the diffusion of the glucose through a thickness of the analyte modulating layer from an external environment to the analyte sensing layer; 
wherein: 
the arrangement of pillars comprises a pattern of pillars such that the channels: 
distribute the oxygen throughout the working electrode and confine the hydrogen peroxide so that: 
the electrical current is proportional to a first concentration of the hydrogen peroxide and a second concentration of the glucose rather than a third concentration of the oxygen when sensing the glucose under conditions in the external environment where the third concentration is lower than the second concentration; and 
so that the electrochemical analyte sensor is made.


Claims 20-22 are CANCELLED.


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 04/20/2022, have been fully considered.
Applicants have amended their claims, filed 04/20/2022.
Applicants have amended claims 1, 11, 13.
Applicants have left claims 2, 5-9, 12, and 15-19 as originally filed/previously presented.
Applicants have canceled/previously canceled claims 3-4, 10, and 14.
Applicants have introduced new claims 23-24.
Claims 20-22 have been canceled in the Examiners Amendment above.
Claims 1-2, 5-9, 11-13, 15-19, and 23-24 are the current claims hereby under examination.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 04/20/2022, with respect to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 04/20/2022, with respect to claims 4 and 11 have been fully considered and are persuasive. Applicants have canceled claim 4 and amended claim 11 to depend from claim 1. The 112(d) rejection of claims 4 and 11 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 7-11 of Remarks, filed 04/20/2022, with respect to independent claims 1 and 13 have been fully considered and are persuasive. Applicants have amended independent claims 1 and 13 to further recite details of the arrangement of pillars and electrical current. The 103 rejection of claims 1-2, 4-9, 11-13, and 15-22 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-9, 11-13, 15-19, and 23-24 are allowable over the prior art made of record. The closest prior art of record includes Kinser et al. (Pat. No. US 10,213,144), hereinafter referred to as Kinser, and Wang et al. (“Glucose oxidase entrapped in polypyrrole on high-surface-area Pt electrodes …”), hereinafter referred to as Wang.
Kinser discloses an electrode structure for a biosensor including a non-random topography with a biological functionalization material added to the electrode (col. 1, line 38- col. 2, line 2, Fig. 8, and Fig. 9). Kinser discloses the biological functionalization material can be composed of glucose oxidase (col. 9, line 20-35). 
Wang discloses a high-surface-area electrode to determine a glucose oxidase concentration (Abstract, Fig. 6b). Wang discloses that hydrogen peroxide produced by glucose oxidase immobilized on the high-surface-area electrodes is restricted and cannot escape as compared to a flat surface electrode (pg. 145, left col.). 
Further, analyte modulating layers to assist the diffusion of glucose and oxygen are known within the art. However, Kinser and Wang do not disclose, teach, or reasonably suggest the arrangement of pillars distribute the oxygen throughout the working electrode, and confine the hydrogen peroxide, so that an electrical current is proportional to the hydrogen peroxide and glucose concentration instead of the oxygen concentration in an external environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791